158 Wis. 2d 396 (1990)
462 N.W.2d 520
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Theodore A. MILLER, Attorney at Law.
No. 90-2544-D.
Supreme Court of Wisconsin.
Filed November 20, 1990.

ORDER
Attorney Theodore A. Miller filed a petition for the revocation by consent of his license to practice law in Wisconsin, pursuant to SCR 21.10. In that petition Attorney Miller disclosed that on October 16, 1990 he was convicted, on a guilty plea, of one count of attempted federal income tax evasion and one count of filing a false income tax return. In exchange for his plea, six similar counts were dismissed. Attorney Miller was sentenced to serve six months in jail, with work release privileges, placed on two years' probation and fined $25,000. In his revocation petition, Attorney Miller *397 stated that he cannot successfully defend against allegations of professional misconduct based on the facts leading to his conviction.
In its report filed November 8, 1990, the Board of Attorneys Professional Responsibility (Board) recommended that the revocation petition be granted. The Board concluded that Attorney Miller had engaged in serious misconduct, in violation of SCR 20:8.4(b), that reflects adversely on his honesty, trustworthiness and fitness as an attorney.
IT IS ORDERED that the license of Theodore A. Miller to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that Theodore A. Miller comply with the provisions of SCR 22.26 concerning the duties of an attorney whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court